In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-22-00189-CR


                           WILLIAM AUSTIN YOUNG, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 46th District Court
                                      Wilbarger County, Texas
                    Trial Court No. 12,377, Honorable Dan Mike Bird, Presiding

                                        November 15, 2022
                                 MEMORANDUM OPINION
                    Before QUINN, C.J., and PARKER, and YARBROUGH, JJ.


      Before this Court is a motion to withdraw supported by a brief filed pursuant to

Anders v. California.1 Pursuant to a plea agreement, in March 2019, Appellant, William

Austin Young, was placed on deferred adjudication community supervision for five years

for burglary of a habitation. In June 2022, the State moved to proceed with adjudication

for violations of certain conditions of community supervision.                  The trial court heard

testimony on the alleged violations and subsequently ruled that Appellant had violated



      1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
some conditions, revoked his community supervision, adjudicated him guilty of the

charged offense, and sentenced him to eighteen years’ confinement.


       In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record, and in his opinion, it reflects no potentially

plausible basis for reversal of Appellant’s conviction. Anders, 386 U.S. at 744–45; In re

Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008). Counsel candidly discusses

why, under the controlling authorities, the record supports that conclusion. See High v.

State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978). Counsel has demonstrated that he

has complied with the requirements of Anders and In re Schulman by (1) providing a copy

of the brief to Appellant, (2) notifying him of the right to file a pro se response if he desired

to do so, and (3) informing him of the right to file a pro se petition for discretionary review.

In re Schulman, 252 S.W.3d at 408. By letter, this Court granted Appellant an opportunity

to exercise his right to file a response to counsel’s brief, should he be so inclined. Id. at

409 n.23. Appellant did not file a response.


       When reviewing an order revoking community supervision imposed under an order

of deferred adjudication, the sole question before this Court is whether the trial court

abused its discretion. Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013). The

finding of a single violation of community supervision is sufficient to support revocation.

Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012). Additionally, a plea of true

standing alone is sufficient to support a trial court’s revocation order. Moses v. State, 590

S.W.2d 469, 470 (Tex. Crim. App. 1979).


       By the Anders brief, counsel presents a thorough evaluation of the record and

concedes that reversible error is not present. He acknowledges that Appellant’s pleas of
                                               2
true standing alone were sufficient for the trial court to revoke Appellant’s community

supervision.


        We too have independently examined the record to determine whether there are

any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488 U.S.

75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409;

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We have found no such

issues. See Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). After

reviewing the record and counsel’s brief, we agree with counsel that there is no plausible

basis for reversal of Appellant’s conviction. See Bledsoe v. State, 178 S.W.3d 824, 826–

27 (Tex. Crim. App. 2005).


        The trial court’s Judgment Adjudicating Guilt is affirmed and counsel’s motion to

withdraw is granted.2




                                                                    Alex L. Yarbrough
                                                                         Justice

Do not publish.




        2  Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary
review upon execution of the Trial Court’s Certification of Defendant’s Right of Appeal, counsel must comply
with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within five days
after this opinion is handed down, send Appellant a copy of the opinion and judgment together with
notification of his right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d at 408
n.22, 411 n.35. The duty to send the client a copy of this Court’s decision is an informational one, not a
representational one. It is ministerial in nature, does not involve legal advice, and exists after the court of
appeals has granted counsel’s motion to withdraw. Id. at 411 n.33

                                                      3